FILED
                             NOT FOR PUBLICATION                            FEB 2 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DEBORAH JANE WYNN, pro se,                        No. 12-16192

                Plaintiff - Appellant,            D.C. Nos. 2:09-cv-01587-RCJ
                                                            2:10-cv-01897-RCJ
  v.
                                                  MEMORANDUM*
CALLAN APPRAISAL
INCORPORATED; JOHN CALLAN,

                Defendants - Appellees,

HSBC BANK USA, N.A.,

                Consol. Plaintiff - Appellee.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Robert Clive Jones, District Judge, Presiding**

                             Submitted January 21, 2015***

Before:         CANBY, GOULD, and N.R. SMITH, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Robert Clive Jones, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Deborah Jane Wynn appeals pro se from the district court’s orders denying

her motions under Federal Rule of Civil Procedure 60(b) to set aside the judgments

in two consolidated actions arising from foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Casey

v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion in denying Wynn’s Rule 60(b)

motions because Wynn failed to establish any ground for relief from judgment.

See Am. Ironworks & Erectors Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899

(9th Cir. 2001) (setting forth grounds for relief under Rule 60(b) and explaining

that a district court does not abuse its discretion by denying a Rule 60(b) motion

where movant merely reargues issues raised previously); see also Fantasyland

Video, Inc. v. County of San Diego, 505 F.3d 996, 1005 (9th Cir. 2007) (relief

under Rule 60(b)(6) is available “only where extraordinary circumstances

prevented a party from taking timely action to prevent or correct an erroneous

judgment”) (citation and internal quotation marks omitted).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      We deny Wynn’s request for oral argument, filed on February 27, 2013, and


                                          2                                    12-16192
her motion to supplement the record, filed on January 3, 2014, see Kirshner v.

Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

      AFFIRMED.




                                         3                                   12-16192